                Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADLIFE MARKETING &              :
COMMUNICATIONS COMPANY, INC., :
               Plaintiff,       :
                                :
vs.                             :
                                :
KARNS PRIME AND FANCY FOOD,     :
LTD. AND AD POST GRAPHICS       :                       Civil Action No.:
MEDIA MARKETING, INC.           :                       1:19-CV-01638-YK
               Defendants,      :
vs.                             :
                                :
FRY COMMUNICATIONS, INC.,       :
         Third-Party Defendant. :

      BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY
                            JUDGMENT

I.         MATTER BEFORE THE COURT

           Defendant’s Motion for Partial Summary Judgment.

II.        QUESTION PRESENTED

           1.       Should the Court grant summary judgment where Plaintiff had a full

and fair opportunity to take discovery, the discovery deadline is passed, and Plaintiff

lacks the evidence necessary to carry its burden of proof on actual damages or profits

under 17 U.S.C. §§ 504(a)(1) and (b)?

           Suggested Answer:          Yes.




{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 2 of 21




II.        CONCISE SUMMARY
           This is an alleged Copyright Infringement action purporting to arise under the

Copyright Act, 17 U.S.C. §§ 101 et seq. Plaintiff’s Counsel has filed approximately

2,500 copyright infringement cases since 2015 and according to the PACER case

locater, since March 13, 2020, he has filed 303 copyright infringement lawsuits.

Plaintiff itself has initiated or been involved in approximately 80 copyright-related

cases since 2013, with 19 filed in 2020 alone. It is alleged in Plaintiff’s complaint

that it owned a copyright on certain photos, and that these photos were used in

Defendant Karns’ advertisements, in violation of the Copyright Act. However,

Plaintiff did not attach to the Complaint, filed September 23, 2019, copies of the

relevant copyright registrations. During the discovery period of this lawsuit, Karns

make specific requests for proof that the Plaintiff actually owned the Copyrights

alleged in the Complaint and for proof of Plaintiff’s damages. For the duration of

the discovery period, however, Plaintiff did not produce a single document, and

asserted boilerplate objections in response to Karns’ Interrogatories, with the result

being that Plaintiff did not obtain or produce any evidence of its claims during the

fact discovery period.

           Nevertheless, a minute after the close of the discovery deadline, at 12:01 AM

on August 5, 2020, Plaintiff’s counsel produced several hundred pages of

documents. See Exhibit “G” to Karns’ Motion for Partial Summary Judgment.



{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 3 of 21




Noticeably absent from the Plaintiff’s document production, however, was any

evidence sufficient to sustain Plaintiff’s claim for actual damages or profits under

§§ 504(a)(1) and (b) of the Copyright Act. Therefore, because Plaintiff has had a full

and complete opportunity to engage in discovery, and indeed, refused to produce

evidence specifically requested by Karns, Plaintiff’s claims for actual damages and

profits under §§ 504(a)(1) and (b) should be dismissed.

           Plaintiff’s failure to produce the evidence necessary to sustain its claims for

damages is inexcusable, and indeed, any excuse Plaintiff may give should be taken

with great circumspection. This Court may take judicial notice of ECF no. 29, and

its Appendix, which details a litany of cases (at least 40), in which the same counsel

who represents Plaintiff in the instant matter, attorney Richard Liebowitz, has been

found to engage in dilatory and more inappropriate copyright litigation misconduct.

In some of those cases, Plaintiff’s counsel, who has not undertaken any steps to

become admitted as a member of this Court’s bar, was found to have misrepresented

the truth to the court by stating that a certain photo was included in a certain

copyright registration, when this was not true, and then attempted to cover up this

misrepresentation by lying to the court, sometimes while under oath in the court’s

presence. See ECF no. 29 at internal pages 38 – 41; see also Rock v. Enfants Riches

Deprimes, LLC, No. 17-cv-2618 (ALC), 2019 U.S. Dist. LEXIS 47127, at *6




{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 4 of 21




(S.D.N.Y. Mar. 21, 2019) (noting that Attorney Liebowitz initiated a copyright

infringement suit even though the photo at issue was never registered).

           Moreover, Plaintiff knew exactly what evidence was required to sustain its

burden of proof on a claim for actual damages and profits under the Copyright Act.

See Chevrestt v. Barstool Sports, Inc., No. 20-CV-1949 (VEC), 2020 U.S. Dist.

LEXIS 81548, at *6 n.4 (S.D.N.Y. May 8, 2020) (sanctioning Attorney Liebowitz

for failing to produce proof of its actual damages). Moreover, it has been noted by

Southern District of New York that Attorney Liebowitz has employed a “broader

strategy to use the burdens of litigation to extract settlements, even in frivolous or

unmeritorious suits.” See ECF no. 29 at internal page 44 citing Otto v Hearst

(internal citations omitted).

           Therefore, the Plaintiff’s failure to produce the evidence necessary to sustain

its claim for damages under §§ 504(a)(1) and (b) is totally inexcusable, and Plaintiff

should be held accountable for failing to obtain or produce any evidence to support

its burden of proof.

III.       STATEMENT OF FACTS AND PROCEDURAL HISTORY
           Plaintiff initiated this matter by Complaint (“the Complaint”) filed on

September 23, 2019. See ECF no. 1. Plaintiff claimed that it owned a copyright on

certain photos, and that these photos were used in Karns’ advertisements in violation

of the Copyright Act, 17 U.S.C. §§ 101 et seq. Plaintiff did not attach to the



{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 5 of 21




complaint copies of the relevant copyright registrations. By Order Dated February

3, 2020 (“the CMO”), the Court established the case management deadlines for this

matter. See ECF no. 16. Pursuant to the CMO, all fact discovery was ordered to be

complete by August 4. 2020.

           The only documents plaintiff has produced in discovery were produced at

12:01 AM on August 5, 2020, one minute after the discovery deadline passed.

Summary judgment should now be granted to Karns on Plaintiff’s claims for actual

damages and profits under 17 U.S.C. § 504(a)(1) and (b) because Plaintiff has failed

to obtain or produce any evidence supporting this claim, and therefore, Plaintiff will

be unable to prove an element of its case, on which it bears the burden of proof at

trial.

           On December 23, 2019, Karns propounded Interrogatories and Requests for

Production of Documents (“Karns’ Discovery”) on Plaintiff. See Exhibit “A” to

Karns’ Motion for Partial Summary Judgment. Karns specifically requested copies

of the copyright applications and Registration Certificates for the copyrights Plaintiff

claimed to own. Id. at Interrogatories, ¶¶ 3-4. On February 26, 2020, Plaintiff filed

its answers and objections to Karns’ Discovery. See Exhibit “B” to Karns’ Motion

for Partial Summary Judgment. Plaintiff failed to produce any copyright applications

and/or Registration Certificates for the copyrights Plaintiff alleged in its Complaint

that it owned. See id. Indeed, Plaintiff failed to produce any copyright applications



{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 6 of 21




and/or Registration Certificates for the copyrights Plaintiff alleged in its Complaint

that it owned, even after this Court entered a protective order. See id.

           On March 13, 2020, Karns served supplemental interrogatories and requests

for production of documents on Plaintiff (“Karns’ Supplemental Discovery”). See

Exhibit “C” to Karns’ Motion for Partial Summary Judgment. On April 14, 2020,

Plaintiff provided answers and objections to Karns’ Supplemental Discovery. See

Exhibit “D” to Karns’ Motion for Partial Summary Judgment. Again, Plaintiff

failed to supply any information to support the claims alleged in its Complaint

against Defendant Karns.

           Likewise, Plaintiff has been utterly indifferent to pursuing its own discovery.

On December 24, 2019, Plaintiff served Interrogatories and Requests for Production

of Documents (collectively, “Plaintiff’s Discovery”) on Karns. Since December

2019, Plaintiff never followed up on Plaintiff’s Discovery, never asked about the

status of Karns’ answers, never sent a deficiency letter, and indeed, never did so

much as send an email to the undersigned mentioning Plaintiff’s Discovery. On July

31, 2020, Karns served its responses to Plaintiff’s Discovery. See Exhibit “E” to

Karns’ Motion for Partial Summary Judgment. Karns objected to Plaintiff’s

Discovery on the basis of, inter alia, Plaintiff’s complete failure to pursue this matter

or to meaningfully engage in the discovery process, as evidenced by its meaningless

and boilerplate objections to both sets of Karns’ discovery.



{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 7 of 21




           Per the CMO, all fact discovery was to be complete by August 4, 2020. Even

though the Plaintiff cannot maintain an action for copyright infringement without

proving that the copyrights at issue were registered before the litigation began,

Plaintiff refrained from producing documents that purport to be the Registration

Certificates until after the discovery deadline expired, on August 5, 2020, at 12:01

AM, despite the fact that the Registration Certificates would have been in Plaintiff’s

possession at all times material hereto. A true copy of the referenced transmission

email from Plaintiff’s counsel, the Liebowitz Law firm, transmitting Plaintiff’s

document production, including the referenced Registration Certificates after the

expiration of the discovery deadline, is attached to Plaintiff’s Motion for Partial

Summary Judgment as Exhibit “G.”

           There is no legitimate justification for Plaintiff’s failure to produce the

Registration Certificates before the expiration of the discovery deadline. Plaintiff

agreed to the discovery deadline in the Court’s Case Management Order and

produced no substantive factual evidence before the discovery deadline passed,

despite having an adequate opportunity to do so. Nevertheless, even considering

Plaintiff’s untimely document production, Plaintiff has still failed to produce or

obtain the evidence necessary to create a question of fact as to Plaintiff’s entitlement

to actual damages and profits under §§ 504(a)(1) and (b), and thus, Plaintiff’s claim




{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 8 of 21




for these damages on which it will bear the burden of proof at trial must fail and be

dismissed with prejudice.

           Consequently, pursuant to applicable law, summary judgment should be

entered in Karns’ favor, and Plaintiff’s claims for actual damages and profits under

17 U.S.C. §S 504(a)(1) and (b) should be dismissed with prejudice. Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986) (internal citations omitted).

IV.        LEGAL ARGUMENT

           A.      Standard of Review

           Federal Rule of Civil Procedure 56 allows a District Court to enter summary

judgment upon motion is “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a). “A factual

dispute is material if it might affect the outcome of the suit under the applicable law.

A factual dispute is genuine only if there is a sufficient evidentiary basis that would

allow a reasonable fact finder to return a verdict for the non-moving party.” DeWees

v. Haste, 620 F. Supp. 2d 625, 629 (M.D. Pa. 2009) (internal quotations, quotation

marks, and citations omitted), aff’d, 386 F. App’x 133 (3d Cir. 2010).

           Indeed, the Supreme Court has held:

                   The plain language of Rule 56(c) mandates the entry of
                   summary judgment, after adequate time for discovery and
                   upon motion, against a party who fails to make a showing
                   sufficient to establish the existence of an element essential
                   to that party's case, and on which that party will bear the
                   burden of proof at trial. In such a situation, there can be


{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 9 of 21




                   "no genuine issue as to any material fact," since a complete
                   failure of proof concerning an essential element of the
                   nonmoving party's case necessarily renders all other facts
                   immaterial. The moving party is "entitled to a judgment as
                   a matter of law" because the nonmoving party has failed
                   to make a sufficient showing on an essential element of
                   her case with respect to which she has the burden of proof.
Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986) (internal citations omitted).

See also Lauren W. v. DeFlaminis, 480 F.3d 259, 266 (3d Cir. 2007).


           B.      Applicable Law

           The Copyright Act provides two possible remedies to a plaintiff who proves

a copyright infringement claim: (1) the copyright owner’s actual damages, in

addition to any profits derived from the infringement, or (2) statutory damages. 17

U.S.C. § 504(a). In either case, however, the Plaintiff must make an initial showing

to prove entitlement to damages. A plaintiff’s claim for actual damages and the

infringer’s profits, although referenced in conjunction with each other under §

504(b), are distinct elements of a copyright plaintiff’s claims for damages. Grant

Heilman Photography, Inc. v. McGraw-Hill Cos., 115 F. Supp. 3d 518, 529 (E.D.

Pa. 2015).

           A claim for actual damages corresponds “the amount of money adequate

to compensate the copyright owner for the fair market value of defendant's

infringing use.” Id.; Davis v. Gap, Inc., 246 F.3d 152, 166 (2d Cir. 2001). This

determination is made from the perspective of the copyright owner prior to the


{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 10 of 21




alleged infringement. Grant Heilman, 115 F. Supp. 3d at 529; see also Davis v. Gap,

Inc., 246 F.3d 152, 166 (2d Cir. 2001). The copyright plaintiff has the burden of

proving the plaintiff’s actual damages. Joe Hand Promotions, Inc. v. Yakubets, 3 F.

Supp. 3d 261, 277 (E.D. Pa. 2014); Multitherm Corp. v. Fuhr, Civil Action No. 89-

6151, 1991 U.S. Dist. LEXIS 10475, at *38 (E.D. Pa. July 24, 1991); see also Video

Views, Inc. v. Studio 21, Ltd., 925 F.2d 1010, 1014 (7th Cir. 1991).

           In order to recover the infringer’s profits, the copyright plaintiff must first

show a causal nexus between the alleged infringement and the revenue generated as

a result. William A. Graham Co. v. Haughey, 568 F.3d 425, 443 (3d Cir. 2009)

(stating that the copyright plaintiff had the “initial burden to demonstrate that the

infringement contributed to [the defendant’s] profits”). In order to carry this burden,

the plaintiff must prove that the defendant’s profits, which it seeks to recover, are

“reasonably related to the infringement.” Id. at 443. A plaintiff does not carry its

burden by showing that there is a conceivable connection between the infringement

and the profits at issue. Leonard v. Stemtech Int'l, Inc., 834 F.3d 376, 395 (3d Cir.

2016). A plaintiff’s evidence must do more than speculate on the possibility of a

causal connection between the infringement and profits. Id. at 396 (affirming

dismissal of a claim for actual damages and profits where the plaintiff’s evidence

and expert testimony “amounted to mere speculation regarding the causal

connection.”).



{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 11 of 21




               C.   Plaintiff’s claim for actual damages fails because Plaintiff has
                    failed to produce any facts to support the essential elements of this
                    claim, on which Plaintiff bears the burden of proof.

           Here, Plaintiff had the burden of establishing its actual damages, which

requires proof of the fair market value of the photos prior to the infringement. Grant,

115 F. Supp. 3d at 529. Although adequate time for discovery has been afforded to

Plaintiff, it has failed to produce any evidence at all to suggest what would have been

the fair market value of the photographs at issue. Indeed, there is no evidence to

suggest that, at the time of the alleged infringement, the photos at issue here had any

fair market value at all.

           Plaintiff’s failure to obtain or produce evidence of actual damages is

inexcusable because Karns actively sought production of such evidence, and

Plaintiff refused to provide it. In fact, Karns propounded discovery on Plaintiff

requesting that Plaintiff identify, for the period Plaintiff alleged was relevant to its

claims, the amount of revenue generated by the photos on which Plaintiff allegedly

owned a copyright. See Exhibit “C” at Interrogatories, ¶ 3.

           The evidence sought by Karns would have shown what participants in the

market, were willing to pay for a license on the photos on which Plaintiff allegedly

owns a copyright. Plaintiff, rather than producing evidence to carry its burden of



{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 12 of 21




proof on this issue, provided the non-responsive answer of “Plaintiff charges a flat

subscription rate of $999.00 per month for use of the photographs; however, it

charges $8,000 per work for unauthorized use.” See Exhibit “D” at Answers to

Interrogatories, ¶ 3. Plaintiff’s assertion is completely non responsive to Defendant’s

discovery and not in any way an indication of what the market will pay, but is rather

a statement indicating what Plaintiff purportedly “charges” and it does not indicate

if any market participants actually pay that amount.

           Furthermore, Karns requested that Plaintiff produce documentation to show

what its licensing fees were, but Plaintiff objected to this request, and did not

produce any such documentation. Compare Exhibit “A” at Interrogatories, ¶ 9 with

Exhibit “B,” at Answers to Interrogatories, ¶ 9. Consequently, despite being invited

by Defendants to produce evidence of its actual damages, and despite having a full

and fair opportunity to conduct discovery on this issue, the Plaintiff has failed to

provide any evidence or data from which the fair market value of the photographs

can be determined. Accordingly, the Plaintiff cannot carry its burden of proving

actual damages.

           Therefore, Plaintiff’s claims for actual damages should be dismissed.

           D.      Plaintiff’s claim for Karns’ profits fails because Plaintiff has failed
                   to produce any evidence of the essential elements of this claim, on
                   which Plaintiff bears the burden of proof.




{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 13 of 21




           Despite having adequate time for discovery Plaintiff has failed to produce

necessary facts to establish entitlement to an award of infringer’s profits under §§

504(a)(1) and (b), and therefore, this claim should be dismissed with prejudice. In

order to be entitled to an award of the infringer’s profits, Plaintiff must prove a causal

nexus between the alleged infringement and the revenue Karns is alleged to have

generated as a result. Graham, 568 F.3d at 442.

           As an initial matter, Plaintiff has no evidence to show what is Karns’ revenue,

much less any evidence to show what part of Karns’ revenue resulted from any

alleged infringement. Even considering the documents Plaintiff produced after the

discovery deadline passed, the only indication of Karns’ revenue which Plaintiff

produced are four pages attached to Karns’ Partial Motion for Summary Judgment

as Exhibit “F.”

           Karns is unsure what Plaintiff believes Exhibit “F” shows, except that it

appears to be an unsubstantiated printout, prepared on August 4, 2020, purporting to

show that Karns’ revenue is somewhere between $100 - $500 million, over an

unspecified period of time. Exhibit “F” does not purport to provide an estimate of

Karns’ revenue, but baldly provides an unsubstantiated boilerplate range of between

$100 - $500 million, which is statistically meaningless because the delta between

the high and low numbers is 500%.




{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 14 of 21




           Furthermore, even if Exhibit “F” was “evidence” of Karns’ revenue, which it

is not, it would still fail as a matter of law to carry Plaintiff’s burden of proof because

more is required than merely a statement of a corporation’s gross revenue. See Polar

Bear Prods. v. Timex Corp., 384 F.3d 700, 711 (9th Cir. 2004) (“to conclude that

a copyright plaintiff need only provide the company's overall gross revenue” as

opposed to the revenue causally linked to the infringement “would make little

practical or legal sense”); see also Taylor v. Meirick, 712 F.2d 1112, 1122 (7th Cir.

1983) (plaintiff’s claim for infringer’s profits failed because “It was not enough to

show [the infringer’s] gross revenues from the sale of everything he sold” and

reasoning that “If General Motors were to steal your copyright and put it in a sales

brochure, you could not just put a copy of General Motors' corporate income tax

return in the record and rest your case for an award of infringer's profits.”). Rather,

Plaintiff was required to prove a causal connection between the alleged infringement

and the resulting revenue. Graham, 568 F.3d at 442.

           Here, the Plaintiff has utterly failed to produce any evidence to substantiate a

causal connection between the alleged infringement and Karns’ profits. There is no

evidence to show when or how often Karns allegedly infringed Plaintiff’s

copyrights. Indeed, Plaintiff objected to Karns’ discovery requests requesting that

Plaintiff provide the dates on which it alleges its photographs were infringed.

Compare Exhibit “A,” at interrogatories, ¶ 6 with Exhibit “B,” at answers to



{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 15 of 21




interrogatories, ¶ 6. Further, Plaintiff has failed to provide any evidence to show that

Karns sold any of the items depicted in Exhibit “A” to the Complaint, much less the

number of any such sales. Without any evidence to show the frequency of the alleged

infringement, or the quantity of sales that followed the alleged infringement, it is

impossible to establish a causal connection between the alleged infringement and

any part of Karns’ revenue.

           Consequently, because the record lacks any evidence showing damages or

Plaintiff’s entitlement to same, summary judgment should be entered against

Plaintiff.

                   E.    Plaintiff Should Not Be Given An Opportunity to
                         Supplement the Record in Response to this Motion for
                         Summary Judgment.

           No extensions or opportunity to supplement the record should be afforded to

Plaintiff under the circumstances. Plaintiff has utterly neglected discovery in this

matter, has failed to show any interest in resolving this matter on the merits, and

Plaintiff’s attorney has not even bothered to seek admission to this Court’s bar pro

hac vice. Such conduct and failure to exercise reasonable diligence should not be

rewarded with further discovery to escape the summary judgment that results from

Plaintiff’s volitional inaction.

           Despite Karns’ attempt to develop discovery early in this case —by serving

two sets each of interrogatories and requests for production—Plaintiff refused to



{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 16 of 21




produce even a single document until after the discovery deadline passed, failed to

provide any meaningful answers to interrogatories, and hid behind boilerplate

discovery objections. At that point it appeared that Plaintiff was employing a tactic

that was “part of a broader strategy to use the burdens of litigation to extract

settlements, even in frivolous or unmeritorious suits.” See ECF no. 29 at internal

page 44 citing Otto v Hearst Comm’ns, Inc., 2020 WL 377479, at *3 & n.1

(S.D.N.Y. Jan. 23, 2020) (noting that “Ottto and [Mr. Liebowitz, his counsel]

consistently and undeniably asserted inflated values for Otto’s copyright’ using

figures [that] were wholly unsupported by the evidentiary record”).

                   And by filing the lawsuit without conducting any
                   investigation into the truth or falsity of paragraph 9 of the
                   Complaint, and by maintaining the lawsuit and failing to
                   conduct any investigation even after being put on notice
                   about a potential registration problem, Mr. Liebowitz and
                   his firm ‘multiplie[d] the proceedings… unreasonably and
                   vexatiously.’”


Id. Sure enough, Plaintiff in this matter attempted to leverage the burdens of

litigation against Defendant Karns, made no effort to develop the factual record until

after the discovery deadline, continued to stonewall discovery, and has refused to

provide discovery on damages. This, despite the fact that Plaintiff and its counsel

are very experienced copyright litigators (Mr. Liebowitz has filed 2,500 copyright

infringement cases since 2015 and according to the PACER case locater, Plaintiff

itself has initiated or been involved in approximately 80 copyright-related cases


{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 17 of 21




since 2013, with 19 filed in 2020 alone). See PACER case locator; see also ECF no.

29 at internal page 39. Therefore, it is undeniable that that Plaintiff and its counsel

were necessarily aware of their burden and the proof needed to make a prima facie

showing of entitlement to actual damages and profits. Despite this knowledge,

Plaintiff failed to provide any evidence in its pleadings or discovery to support its

claims for actual damages and profits, and instead chose to stonewall discovery and

seek to use the burdens of litigation to extract a settlement from Defendant. For these

reasons, it is respectfully submitted that the court should not, in ruling upon

Defendant’s motion, entertain any lately produced information by Plaintiffs or grant

any request from Plaintiff for an extension of the deadline to produce information it

should have provided long ago.

           Further, any suggestion that COVID-19 has negatively impacted Plaintiff’s

ability to litigate matters is also disingenuous. Recently, in Chevrestt v. Barstool

Sports, Inc., No. 20-CV-1949 (VEC), 2020 U.S. Dist. LEXIS 81548, at *6 n.4

(S.D.N.Y. May 8, 2020), the Court rejected as “disingenuous, distasteful,

unpersuasive, and likely perjurious” Attorney Liebowitz’s assertion that the

COVID-19 pandemic had interrupted his office’s normal work flow. The Chevrestt

court noted that, during the period from March 15 – 31, 2020, when the COVID-19

lockdown was in place in New York, Attorney Liebowitz still managed to file 25

separate lawsuits in the Southern District of New York alone. Indeed, as of the date



{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 18 of 21




of this Motion, the PACER case locater reveals that, since March 13, 2020, Attorney

Liebowitz has filed 303 copyright infringement lawsuits across the United States.

           Given the foregoing and the fact that ample time to complete discovery was

afforded by the CMO; and, because the discovery deadline has passed with

plaintiff failing to provide literally any information necessary to make out a claim

for copyright infringement, under the circumstances, Summary Judgment is

properly and fairly entered in Defendant Karns’ favor

                   E.    The Discovery Deadline Should be Extended for 90 Days to
                         Permit Meaningful Discovery in Response to Plaintiff’s
                         Untimely Document Production

           In addition to dismissing Plaintiff’s claims for actual damages and profits

under §§ 504(a)(1) and (b), it is respectfully requested that the Court permit an

additional 90 days for Defendant and the Third Party Defendant to conduct discovery

on the fact and information contained in Plaintiff’s document production produced

after expiration of the discovery deadline. The discovery deadline established by this

Court for the end of fact discovery was August 4, 2020. At 12:01 AM on August 5,

2020, Plaintiff’s counsel served the undersigned with the only documents produced

by Plaintiff since this lawsuit was filed. See Exhibit “H,” attached to Karns’ Motion

for Partial Summary Judgment.




{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 19 of 21




               V.   RELIEF REQUESTED

           Defendant, Karns Prime and Fancy Food, Ltd. respectfully requests that this

Honorable Court enter partial summary judgment in its favor, and against Plaintiff,

on Plaintiff’s claims for actual damages and profits under §§ 504(a)(1) and (b), with

prejudice.


                                           FOWLER HIRTZEL McNULTY &
                                           SPAULDING, LLP




Dated: August 19, 2020                     By:
                                                 Gregory S. Hirtzel, Esquire
                                                 Attorney No.: 56027
                                                 ghirtzel@fhmslaw.com
                                                 Benjamin P. Novak, Esquire
                                                 Attorney No.: 326182
                                                 bnovak@fhmslaw.com




{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 20 of 21




                       UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADLIFE MARKETING &              :
COMMUNICATIONS COMPANY, INC., :
               Plaintiff,       :
                                :
vs.                             :
                                :
KARNS PRIME AND FANCY FOOD,     :
LTD. AND AD POST GRAPHICS       :                             Civil Action No.:
MEDIA MARKETING, INC.           :                             1:19-CV-01638-YK
               Defendants,      :
vs.                             :
                                :
FRY COMMUNICATIONS, INC.,       :
         Third-Party Defendant. :

     COUNSEL’S WORD COUNT CERTIFICATION PURSUANT TO L.R.
                           7.8(b)(2)
           Pursuant to Local Rule 7.8(b)(2), the undersigned counsel certifies to the Court that the

foregoing “Brief In Support Of Defendant’s Motion For Summary Judgment” is less than 5,000

words. Counsel certifies that the foregoing brief contains 4,205 words, exclusive of this

certification.

                                                FOWLER HIRTZEL McNULTY &
                                                SPAULDING, LLP




Dated: August 19, 2020                          By:
                                                       Gregory S. Hirtzel, Esquire
                                                       Attorney No.: 56027
                                                       ghirtzel@fhmslaw.com




{W1119461.1}
               Case 1:19-cv-01638-YK Document 32 Filed 08/19/20 Page 21 of 21




                              CERTIFICATE OF SERVICE

           I, Patricia L. Glasz, Pa.C.P., an employee of the law office of Fowler Hirtzel

McNulty & Spaulding, LLP do hereby certify that I caused a true and correct copy

of the foregoing document was served upon the following person(s) at the following

address(es) by sending same via e-filing on the date set forth below:

                   Richard P. Liebowitz, Esquire
                   Liebowitz Law Firm, PLLC
                   11 Sunrise Plaza, Suite 305
                   Valley Stream, NY 11580
                   Attorney for Plaintiff

                   Kevin M. Gold, Esquire
                   Pillar Aught, LLC
                   4201 East Park Circle
                   Harrisburg, PA 17111
                   Personal Counsel for Defendant Karns Prime and Fancy Food, Ltd.

                   Lindsey E. Snavely, Esquire
                   Pillar Aught, LLC
                   4201 East Park Circle
                   Harrisburg, PA 17111
                   Personal Counsel for Defendant Karns Prime and Fancy Food, Ltd.


                                           FOWLER HIRTZEL McNULTY &
                                           SPAULDING, LLP



Dated: August 19, 2020                     By:
                                                 Patricia L. Glasz, Pa.C.P.
                                                 1860 Charter Lane, Suite 201
                                                 Lancaster, PA 17601-5865
                                                 (717) 553-2604


{W1119461.1}
